Exhibit 2 Stock Acquisition Agreement By and between Benchmark Performance Group, Inc. and Integrated Environmental Technologies, Ltd. 1.Purchase of IEVM Shares.Benchmark Performance Group, Inc., (“Benchmark”) hereby agrees to acquire, pursuant to the further terms and provisions of this Stock Acquisition Agreement,including each of its Exhibits (hereinafter collectively the “Acquisition Agreement”)Thirty-Five Million (35,000,000) shares (the “Shares”) of the common stock, par value $0.001, of Integrated Environmental Technologies, Ltd., a Delaware corporation with a principal place of business at 4235 Commerce Street, Little River, South Carolina 29566 (“IEVM”). This Acquisition Agreements constitutes a definitive, binding agreement for the acquisition of the Shares by Benchmark, and supersedes all prior agreements with respect thereto, including, but not limited to, that certain May 22, 2007, Term Sheet for Stock Acquisition and Exclusive License and Distributorship Agreement between Integrated Environmental Technologies, Ltd./ I.E.T., Inc. and Benchmark Performance Group, Inc. 2.SharePurchase Price.The aggregate purchase price payable for the Shares shall be Three Million Five Hundred Thousand USD ($3,500,000) (the “Purchase Price”) ($0.10 per Share). 3.Payment of Share Purchase Price.The Purchase Price will be paid (and the Shares will be issued) according to the following installment schedule: (a) First Installment.Three Hundred Twelve Thousand Dollars ($312,000) heretofore paid by Benchmark to IEVM, via wire transfer, for the purchase of 6 EcaFlo® Model C-104 units shall be converted to an equity investment and applied to the Purchase Price. (b) Second Installment.Within three (3) business days of its execution of this Acquisition Agreement, Benchmark will pay and contribute to IEVM, via wire transfer, One Hundred Eighty-Eight Thousand Dollars ($188,000) (the “Second Installment”).Promptly upon its receipt of the Second Installment, IEVM will (i) issue to Benchmark a stock certificate for 5,000,000 shares of IEVM common stock, and (ii) cause E. Wayne Kinsey and David N. Harry to be elected to the IEVM Board of Directors, as described in section 8 below. (c) Third Installment.On or before October 31, 2007, Benchmark will pay and contribute to IEVM, via wire transfer, Five Hundred Thousand Dollars ($500,000) (the “Third Installment”).Promptly upon its receipt of the Third Installment, IEVM will (i) issue to Benchmark a stock certificate for an additional 5,000,000 shares of IEVM common stock, and (ii) initiate (pursuant to the terms of section 5 below and the Registration Rights Agreement referenced therein) a registration of the 10,000,000 Shares theretofore issued to Benchmark. Stock Acquisition Agreement June 20, 1 of 13 (d) Fourth Installment.On or before April 30, 2008, Benchmark will pay and contribute to IEVM, via wire transfer, Five Hundred Thousand Dollars ($500,000) (the “Fourth Installment”).Promptly upon its receipt of the Fourth Installment, IEVM will issue to Benchmark a stock certificate for an additional 5,000,000 shares of IEVM common stock. (e) Fifth Installment.On or before October 31, 2008, Benchmark will pay and contribute to IEVM, via wire transfer, Five Hundred Thousand Dollars ($500,000) (the “Fifth Installment”).Promptly upon its receipt of the Fifth Installment, IEVM will (i) issue to Benchmark a stock certificate for an additional 5,000,000 shares of IEVM common stock, and (ii) initiate (pursuant to the terms of section 5 below and the Registration Rights Agreement referenced therein) a registration of the 10,000,000 Shares issued to Benchmark following its payment of the Fourth and Fifth Installments. (f) Sixth Installment.On or before April 30, 2009, Benchmark will pay and contribute to IEVM, via wire transfer, Five Hundred Thousand Dollars ($500,000) (the “Sixth Installment”).Promptly upon its receipt of the Sixth Installment, IEVM will issue to Benchmark a stock certificate for an additional 5,000,000 shares of IEVM common stock. (g) Seventh Installment.On or before October 31, 2009, Benchmark will pay and contribute to IEVM, via wire transfer, One Million Dollars ($1,000,000) (the “Seventh Installment”).Promptly upon its receipt of the Seventh Installment, IEVM will (i) issue to Benchmark a stock certificate for an additional 10,000,000 shares of IEVM common stock, and (ii) initiate (pursuant to the terms of section 5 below and the Registration Rights Agreement referenced therein) a registration of the 15,000,000 Shares issued to Benchmark following its payment of the Sixth and Seventh Installments. 4.Stock Subscription Agreements.Benchmark will execute and deliver to IEVM a Stock Subscription Agreement, substantially in the form of Exhibit I attached hereto, with respect to each issuance of Shares to it following the Second, Third, Fourth, Fifth, Sixth and Seventh Installment payments. 5.Registration Rights.Subject to the further terms and provision of a Registration Rights Agreement, substantially in the form of Exhibit II attached hereto, to be executed by the parties in conjunction with the Shares to be issued to Benchmark (and covering, in each instance, all unregistered Shares theretofore issued to Benchmark): (a) Demand Rights:If at any time Benchmark requests that IEVM file a Registration Statement for the Shares issued to it as of the date of the request, IEVM will use its best efforts to cause such Shares to be registered.IEVM will not be obligated to affect more than three (3) registrations under these demand right provisions. Stock
